DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.

Response to Amendment
Applicant’s amendments filed on 4/8/2022 to claims 1 and 4 are acknowledged by the examiner.
Applicant’s amendments to the specification filed 4/8/2022 with the amended claims are acknowledged by the examiner and accepted.
Claims 1-8 are pending.
Claims 1-8 are examined.

Response to Arguments
Applicant’s amendments to claim 1 and 4 filed on 4/8/2022 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1 and 4. Therefore, Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Seifert remains relevant, because Seifert discloses most of the structural limitations in Claims 1 and 4. Examiner notes that Seifert continues to disclose the newly added limitations under broadest reasonable interpretation as described in the new grounds of the rejection laid out below. Examiner suggests that the claims be further narrowing. Accordingly, the Free teaching reference still remains relevant because Free continues to teach the physical characteristics of the pouch and the shape of the external side of the fence. The Saudek teaching reference still remains relevant because Saudek continues to teach the material of the pouch. Furthermore, the Diaz teaching reference still remains relevant because Diaz continues to teach the glue as a means of securing parts of the invention together. Accordingly, examiner continues to rely on the Seifert, Free, Saudek, and Diaz references in the new grounds of rejection below.

Applicant argues that Seifert does not disclose many of the features/elements of the device described in claim 1 are acknowledged but are not persuasive. Examiner provided an annotated Figure pointing out every feature as claimed. Examiner notes that the limitations of claim 1 are broad and are thus being interpreted under broadest reasonable interpretation. Examiner understands that applicant is trying to describe the structure of the invention based on the applicants figures but the claimed limitations are currently broader than the disclosed invention and need to be further narrowed in order to overcome the current rejection. Examiner suggests that more structure be given to the elements of the device to better describe the applicant’s invention as depicted in the figures.

Applicants arguments that Seifert does not disclose the method of “lifting the graduated tube angularly out of an increased exit opening above the open channel” described in claim 4 is acknowledged but is not persuasive. Examiner notes that Seifert is still able to read on this limitation as further explained in the new grounds of the rejection below. Examiner understands what the applicant is wanting to claim in regards to the lifting of the graduated tube as depicted in applicant’s figure 10f and 5B; however, the current limitation is broad and examiner is interpreting the limitation under broadest reasonable interpretation. Examiner suggests that the limitation be further narrowed in order to overcome the current rejection. Please see the rejection to claim 4 below.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 1 is objected to because of the following informalities:  “the wall (24)” in lines 12-13 of claim 1 is suggested to be written as “—the well (24)—".  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “above the open passage (29)” in line 33 of claim 1 is suggested to be written as “—above the open channel (29)—".  Appropriate correction is required.

Claims 2-3 are objected to because of the following informalities:  “claim 01” in line 2 of claim 2 and claim 3 are suggested to be written as “—claim1—".  Appropriate correction is required.

Claims 5-7 are objected to because of the following informalities:  “claim 04” in lines 2 of claims 5, 6, and 7 are suggested to be written as “—claim4—".  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “claim (07)” in line 2 of claims8 is suggested to be written as “—claim7—".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (DE 2506890 B1), in view of Free (US 4,549,652) in view of Saudek (US 3,797,493).

Regarding claim 1, Seifert discloses an instrument to prepare an intra-uterine device for insertion in uterus of a woman ([0001],[0004], see Figs 1-5.6), the instrument comprising a downfolding device (1, see Figs 1-5.6), a graduated tube (5, see Figs 1-5.6), a push rod (6, see Figs 1-5.6), a stopper ([0017]), and an IUD (4, see Figs 5.1-5.6), encased in a pouch ([0003]; the examiner is interpreting the term “pouch” to be defined as a packet as referred to by the Merriam-Webster’s dictionary definition), characterized in that
the downfolding device (1, see Figs 1-5.6) has
a fence and an open channel, spaced by a platform, on a base (see annotated Fig 5.6 below),
an external side of the fence (the outer surface of the fence, see annotated Fig 5.6) having a depression on either side (see annotated Fig 5.6; the examiner is interpreting the term “depression” to be defined as “a place or part that is lower than the surrounding area: a depressed place or part: hollow” as referred to by the Merriam-Webster’s dictionary definition),
an internal side of the fence (the inner surface of the fence, see annotated Fig 5.6) having a converging opening, turning into a narrow zone (see annotated Fig 5.6) and ending into a well having a depth (the well as seen in annotated Fig 5.6 has a depth), the narrow zone having a projecting ridge on either side and radially outward from the well, leaving a clear passage (see annotated Fig 5.6; the projecting ridge is on either side and projects in a direction radially outward from the well towards the exit opening) (the examiner is interpreting the term “ridge” to be defined as “an elevated body part or structure” as referred to by the Merriam-Webster’s dictionary definition),
the well having an orienting step on either side (see annotated Fig 5.6), the well closed from a far end (see annotated Fig 5.6; the well is closed at the far end of the downfolding device),
a proximal end of the converging opening having, on either side, an inclined wall (see annotated Fig 5.6) with a local relief (2, see Figs 1-5.6 and annotated Fig 5.6) merging with the internal side of the fence (the inclined wall with local relief are part of the internal side of the fence and are thus merged, see Figs 1-5.6 and annotated Fig 5.6),
a diametric dimension of well (the diameter of the well, annotated Figs 5.6 and 3), above the orienting step commensurate with an envelope dimension of the IUD (the dimension of the IUD when folded, see Figs 5.1-5.6) when downfolded (the well is above relative to the orienting step and capable of with accommodating the dimension of the IUD when folded, see Figs 5.1-5.6 and annotated Fig 5.6),
the open channel of a circular orifice having a sector of angle measure at least 220° (the open channel prior to the divergent walls is circular thus having a sector of an angle measure at least 220 degrees, see annotated Figs 5.6 and 3 and Figs 1-5.6), the circular orifice merges with a pair of divergent walls (see annotated Fig 5.6), having an exit opening (see annotated Fig 5.6) that is initially marginally less than an external diameter of the graduated tube (the exit opening is capable of being initially marginally less than an external diameter of the graduated tube 5, see annotated Figs 5.6 and 3 and Figs 1-5.6),
a root thickness of the base in-between the open channel is such that the exit opening increases by the base flexing below the open channel permitting withdrawal of the graduated tube through an increased exit opening (the material of the downfolding device, which includes the base, open channel, and exit opening is capable of being made of plastic and is thus capable of flexing to accommodate an IUD and graduated tube when inserted in the device as well as capable of flexing to accommodate an IUD when inserted in the device as well as after the IUD is removed from the device, see [0009] and annotated Fig 5.6 and Figs 1-5.6 and Abb1-4; Open channel is located below the exit opening, see annotated Fig 5.6 and Figs 1-5.6 and Abb1-4; Exit opening and open channel are capable of flexing to increase in size in order to accommodate inserting the IUD 4 and graduated tube 5 into the downfolding device 1, see annotated Fig 5.6 and Figs 1-5.6 and Abb1-4; Exit opening and open channel are capable flexing to increase in size by being materially made of plastic and having local reliefs in order to accommodate withdrawing the IUD 4 and graduated tube 5 from the downfolding device 1, see annotated Fig 5.6 and Figs 1-5.6 and Abb1-4) 
an upper enveloping surface all over the downfolding device a smoothened surface devoid of sharp projection (the surface of the downfolding device is circular and thus smooth and devoid of sharp projection, see Figs 5.1-5.6 and annotated Fig 5.6),
a width of the clear passage comparable to a height of a triangle formed at a far end of the graduated tube (see Figs 5.1-5.6 and annotated Fig 5.6), permitting removal of a captured IUD in a triangular formation clear of the projecting ridge and the graduated tube angularly lifted above the open channel (captured IUD is capable of forming into a triangular formation and is clear of the projecting ridge when being removed, see Figs 5.1-5.6 and annotated Fig 5.6; the structure of the downfolding device 1 and graduated tube 5 allow for the capability of the graduated tube to be capable of being angularly lifted 180 degrees outwardly and above relative to the open channel of the downfolding device, see Figs 5.1-5.6 and annotated Fig 5.6 and Figs Abb1-4), and
a depth of the well such that as the IUD is pushed into the downloading device, a fundal end of the IUD gets stopped by the end of the well (see Fig 5.1), and an arms of the IUD become substantially in the same orientation as the stem of IUD while the orienting step causes the arms to fold above the orienting step (see Figs 5.2-5.4);
the graduated tube (5, see Fig 5.1) has an internal diameter of a far-end opening of the graduated tube sufficient to capture the stem and both arms of the IUD in a triangular formation (see Figs 5.4 and 5.6; the captured stem and both arms of the IUD are seen in a triangular formation); and
the IUD is parked in the downfolding device with its arms resting at the platform and the stem passing through the open channel of the downfolding device (see Figs 5.1-5.6), the IUD is parked in the downfolding device in the “T” shape which it is required to maintain inside uterus (see Fig 5.1).

    PNG
    media_image1.png
    748
    1401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    602
    media_image2.png
    Greyscale

Seifert does not explicitly disclose wherein the pouch is transparent or the external side of the fence having a concave, that is adapted to be complementary to a convex shape of human thumb and human fingers, or that the transparent pouch has a sheath of a prescribed flexibility, and a back, or that the downfolding device is firmly disposed in a prescribed place in the transparent pouch.
Free teaches of an analogous device (Figs 1-11) having an analogous pouch (the components that make up 2, see Figs 1-11; abstract and Col 3, lines 59-62), an analogous downfolding device (14, see Figs 10-11; Col 5, lines 6-10), and an analogous fence (the perimeter of 14, see Figs 10-11) having an analogous external side fence (the outer perimeter of 14, see Figs 10-11), wherein the pouch is transparent (see abstract) and has a sheath of a prescribed flexibility (the pouch 2 forms a flexible sheath via front and back sections 6 and 8, with a prescribed flexibility for purposes of proper sterile manipulation of the device prior to being inserted, see Figs 1-11; Col 1, lines 8-11 and lines 56-68), and a back (6 of 2, see Figs 1-11, abstract and Col 3, lines 59-62), and that the downfolding device is firmly disposed in a prescribed place in the transparent pouch (down folding device 14 is in transparent pouch 2, see Figs 1-11 and abstract and Col 1, lines 64-68) for purposes allowing the user to better see the device while being prepared while maintaining proper sterile manipulation of the device prior to being inserted (see Figs 1-11; Col 1, lines 8-11 and lines 56-68 and abstract) and Free also teaches of the exterior side of the fence (the outer perimeter of 14, see Figs 10-11) having a concave, that is adapted to be complementary to a convex shape of human thumb and human fingers (the shape of outer perimeter of 14 is capable of being complementary to the shape of a human thumb and finger, see Figs 4-5 and 10-11) for the purpose of maintain the handling of the device in a sterile environment prior to being inserted (see Figs 1-11; Col 1, lines 8-11 and 64-68, abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the physical properties of the pouch and the shape of the exterior side of the fence disclosed by Seifert to be transparent and shaped to accommodate the shape of a user’s finger and thumb respectfully as taught by Free in order to enable the user to better see the device while being prepared while maintaining proper sterile manipulation of the device prior to being inserted (see Figs 1-11; Col 1, lines 8-11 and lines 56-68 and abstract) and in order to maintain proper handling of the device via the users fingers and thumb in a sterile environment prior to being inserted (see Figs 1-11; Col 1, lines 8-11 and 64-68, abstract).
The modified Seifert discloses the invention above.
As combined, Free does not explicitly disclose the material of the sheath of a prescribed flexibility being a thermoplastic sheath of a prescribed flexibility. 
Saudek teaches of an analogous packaging (Figs 1-6, abstract) where the material of the packaging being a thermoplastic (the material of the packaging is a plastic capable of being heat sealed and is thus considered as being a thermoplastic, Col 3, lines 24-41; Examiner further notes that the materials of the package may be polyvinyl chloride, a well-known thermoplastic in the art of plastics, Col 4, lines 1-14) for purposes of maintaining a sterile environment for its contents (Col 1, lines 5-12 and Col 3, lines 31-41). Examiner notes that teaching reference Free references Saudek for discussing the material of the sterile packaging (Col 1, lines 56-68; Free).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the sheath disclosed by the modified Seifert to be a thermoplastic as taught by Saudek in order to maintain a sterile environment for its content, thus enhancing the overall protection of the device prior to use (Col 1, lines 5-12 and Col 3, lines 31-41).

Regarding claim 2, the modified Seifert discloses the instrument to prepare the intra-uterine device for insertion as claimed in claim 1.
As combined Saudek further discloses wherein the prescribed place in the transparent pouch is by thermally shrinking the thermoplastic sheath around the downfolding device (the material of the transparent pouch is capable of thermally forming to envelope the contents within the pouch for purposes of sealing the device from contamination, Col 3, lines 24-54 and abstract; Saudek).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (DE 2506890 B1), in view of Free (US 4,549,652) in view of Saudek (US 3,797,493), in view of Diaz (US 5,370,129).

Regarding claim 3, the modified Seifert discloses the instrument to prepare the intra-uterine device for insertion as claimed in claim 1.
As combined, the modified Seifert does not explicitly disclose wherein the prescribed place in the transparent pouch is by a glue disposed between the base of the downfolding device and the back of the transparent pouch.
Diaz teaches of an analogous device (Figs 1-13 and abstract) having an analogous downfolding device (60, see Figs 1 and 4-10) and an analogous pouch (61, see Fig 1; Col 7, lines 57-61) and further teaches that it is well known in the art of these kinds of elements are capable of being attached to one another by a glue (Col 1, lines 52-61) for purposes of securing the two parts together (Col 1, lines 52-61). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the back surface or surface of the transparent pouch that abuts the downfolding device as disclosed by the modified Seifert to have an adhesive coating applied to either said surfaces in order to secure the two parts together (Col 1, lines 52-61). Examiner further contends that it would have been obvious to one of ordinary skill in the art to have modified the back surface of the downfolding device or the side of the transparent pouch that abuts the downfolding device to be attached together via an adhesive coating in order to enhance securement of the down folding device inside the sterile packaging while also preventing the downfolding device from moving in the packaging thereby helping the user to more easily grip the downfolding device.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (DE 2506890 B1), in view of Free (US 4,549,652).

Regarding claim 4, Seifert discloses a method to prepare an instrument with an intra-uterine device for insertion in uterus of a woman ([0001]), the instrument comprising of a downfolding device (1, see Figs 1-5.6), a graduated tube (5, see Fig 5), a push rod (6, see Fig 5), a stopper ([0017]), and an IUD (4, see Figs 5.1-5.6), encased in a pouch ([0003]); the method comprising the steps of:
Pushing in the graduated tube in the downfolding device (see Fig 5.1),
Pushing in the IUD (4) by the graduated tube (5) (see Figs 5.1-5.2 and [0016]-[0018]),
Folding of arms of the IUD (4) towards a stem end of the IUD, resulting into such partially folded arms of the IUD(arms of 4 as seen in Figs 5.1 - 5.2; [0016]-[0018]),
Withdrawing the graduated tube backwards till the graduated tube is just free from an open channel of the downfolding device (see Fig 5.3; [0019]),
Lifting the graduated tube (5) angularly out of an increased exit opening above the open channel (open channel of the downfolding device 1, see Figs 1-5.6 and Abb1-4; graduated tube 5 is lifted 180 degrees outwardly from the increased exit opening and above relative to the open channel of the downfolding device 1 and is thus being considered as being positioned angularly above, see Fig 5.3) (the exit opening is located above the open channel, see annotated Fig 5.6 and Figs 1-5.6) (the material of the downfolding device 1, which includes exit opening is made of plastic [0009]; exit opening increases by flexing via being materially plastic and via having local reliefs in order to accommodate an IUD and graduated tube when inserted in the device as well as when the IUD and graduated tube is removed from the device, see annotated Fig 5.6 and Figs 1-5.6 and Abb1-4),
Pushing in again the graduated tube towards the IUD capturing an ends of the arm of IUD such that the ends of the arms of the IUD enter the far-end opening of graduated tube (see Fig 5.4; [0020]),
Further pushing in the graduated tube till a fundal end of the IUD gets stopped by an end of a well of the downfolding device (see Fig 5.4; [0020]),
Turning axially the graduated tube by 85 to 95 degrees on either side (see Fig 5.5; [0021]),
Taking out the graduated tube completely out of the downfolding device and the pouch along with the IUD (see Fig 5.6; [0022]).
Seifert is does not explicitly disclose wherein the pouch is transparent and Seifert does not explicitly disclose the steps of separating partially a transparent cover of the transparent pouch from the back of the transparent pouch, only to be able to access and hold a near-end opening of graduated tube, and holding firmly the downfolding device by one hand from outside the transparent cover.
Free teaches of an analogous device (Figs 1-11), having an analogous downfolding device (14, see Figs 10-11; Col 5, lines 6-10), an analogous graduated tube (10, see Figs 1-11), and an analogous pouch (the components that make up 2, see Figs 1-11; abstract and Col 3, lines 59-62) and cover (the components that make up 2, see Figs 1-11; abstract and Col 3, lines 59-62) wherein the pouch and cover are transparent (see abstract) for purposes of allowing the user to better see the device being prepared when preforming the method of preparing the device for insertion (see Figs 1-11; Col 1, lines 8-11 and lines 56-68 and abstract). Free additionally teaches of the steps of preparing the device such as separating partially the transparent cover of the transparent pouch from the back of the transparent pouch (see Figs 1-6 and Col 3, lines 59-62), only to be able to access and hold a near-end opening of the graduated tube (10, see Figs 1-3), and holding firmly the downfolding device (14) by one hand from outside the transparent cover (see Figs 4-5) for purposes of providing stability when handling the downward folding device while also maintaining proper aseptic technique thus enhancing the overall handleability of the device and when the device is being prepared for the patient (see Figs 1-5 and abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the physical properties of the pouch and cover as well as the steps of preparing the device for use as disclosed by Seifert to be transparent as well as the initial steps of preparing and handling the device as taught by Free in order allow the user to better see the device while being prepared when preforming the method of preparing the device for insertion while also maintaining proper aseptic technique thus improving overall handleability, efficiency, and accuracy of preparing the device (see Figs 1-5 and abstract).

Regarding claim 5, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 4.
As combined, Seifert further discloses wherein the capturing an ends of the arm of IUD is in a downward triangular formation (see Figs 5.1-5.6; the arms of IUD 4 when folded in the downfolding device 1 form a downward triangular formation).

Regarding claim 6, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 4.
As combined, Seifert further discloses wherein the lifting of the graduated tube angularly above the open channel (see Fig 5.3, [0019]; graduated tube 5 is lifted 180 degrees relative to the open channel being above relative to the open channel), without withdrawing the graduated tube backwards till the graduated tube is just free from the open channel (the users is in full control of the manipulation of the graduated tube 5 relative to the downfolding 1 device and is thus capable of withdrawing graduated tube 5 such that it is just free from the open channel; Figs 5.1-5.6 [0016]-[0022]), is enabled by an exit opening of the downfolding device increasing by a base of the downfolding device flexing when a lower surface of the base is devoid of a firm support underneath (the base of downfolding device is made of plastic and is capable of flexing to accommodate the manipulation of the IUD 4 and graduated tube 5 during preparation and removal of the device, see Figs 1-5.6, annotated Fig 5.6 and [0009]).

Regarding claim 7, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 4.
As combined, Free further discloses wherein the holding firmly the downfolding device is by firmly holding the transparent pouch (see Figs 4-5, abstract and Col 2, lines 64-68 to Col 3, lines 1-2; Free).

Regarding claim 8, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 7.
As combined, Free further discloses wherein the transparent pouch is firmly disposed on a surface (the transparent pouch is capable of being gripped firmly and envelopes the outer surface of the downfolding device and is thus considered being firmly disposed on a surface, Col 2, lines 64-68 to Col 3, lines 1-2; Free).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,249,525 and US 2018/0207023 A1 are considered pertinent because it relates to the applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/            Examiner, Art Unit 3786     


/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786